WHITING, P. J.
(dissenting). The jury were correctly instructed as to- when, one -should, .and when one need net, retreat if attacked. There was ample evidence from which the jury could find that defendant could have retreated in perfect safety to himself, -and also evidence from which, the jury- cou-ld find that there was not imminent danger of serious bodily injury even if he did not retreat. -It must be remembered that the rock had been thrown before defendant pulled hie 'gun. When the fatal 'shot was fired' there was no rock ini the hands of the attacking- party — • the most defendant claimed was that he did not know bu-t that deceased ihad other rocks in his bands or pockets. Defendant had help in the person of Hart and, in view of the fact that defendant unaided had come out victor in the previous fight, he certainly bad no reason to 'fear any serious injury from another fistic encounter. The evidence also showed1 that, within some five feet of defendant, was a passageway into which he co-uld! have retreated and escaped1 Inis' pursuer. Such being the record before us, We certainly should not set aside the verdict of the jury even though we believe that, if we bad been on the jury, our verdict would have been in favor of defendant.
MoCOY, J„ concurs in the dissent cf WHITING. P. J.